Delaware The First State I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF AMENDMENT OF "TECHNICAL INDUSTRIES & ENERGY CORP.", CHANGING ITS NAME FROM "TECHNICAL INDUSTRIES & ENERGY CORP." TO "ENERGY & TECHNOLOGY CORP.", FILED IN THIS OFFICE ON THENINTH DAY OF SEPTEMBER, A,D. 2008, AT 3:16 O'CLOCK P.M. A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY RECORDER OF DEEDS. 4258823 8100 080938187 /s/ Harriet Smith Windsor Harriet Smith Windsor, Secretary of State AUTHENTICATION: 6838911 DATE: 09-09-08 State of Delaware Secretary, of State Division of Corporations Delivered 03:32 PM 09/09/2008 FILED 03:16 PM 09/09/2008 SRV -4258823 FILE CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION OF TECHNICAL INDUSTRIES & ENERGY CORP. It is hereby certified that: I.
